Citation Nr: 0214058	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-21 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1974 to May 1975.  In March 1997, the Board of 
Veterans' Appeals (Board) granted service connection for 
bilateral hearing loss.  In an April 1997 decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, implemented the grant, and assigned an initial 
noncompensable rating for the service-connected bilateral 
hearing loss.  This case is now before the Board on appeal 
from an August 1998 rating decision which denied a 
compensable rating for the bilateral hearing loss.  


FINDING OF FACT

The veteran has level I hearing in each ear.  


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100, Tables 
VI and VII (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.
The RO did not have the benefit of the explicit provisions of 
the VCAA when it denied a compensable rating for bilateral 
hearing loss in August 1998, and has not reviewed the case 
under the regulations implementing the VCAA.  Nevertheless, 
after reviewing the claims folder, the Board finds that, with 
regard to the issue at hand, there has been substantial 
compliance with the pertinent mandates in the VCAA and 
implementing regulations.  In the August 1998 RO decision, 
and in a statement of the case issued in August 2000, the 
veteran was given notice of the information and medical 
evidence necessary to substantiate the claim of entitlement 
to a compensable rating for bilateral hearing loss, and of 
what was of record.  In a March 2002 supplemental statement 
of the case, the veteran was advised of his and VA's 
respective responsibilities in the development of the 
evidence.  

The RO has obtained the veteran's records from VA medical 
facilities, identified private audiological examination 
records, and arranged for VA examinations.  There is no 
indication that there is any relevant evidence outstanding.  
In sum, development is complete to the extent possible; VA 
duties to inform and assist are met; and the veteran is not 
prejudiced by the Board's review of the case based on the 
current record. 

Background

On VA audiological evaluation in April 1994, audiometric 
studies showed that puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
20
25
LEFT
20
25
30
30

The average pure tone thresholds for the 1000, 2000, 3000, 
and 4000 Hertz frequencies were 20 decibels in the right ear 
and 26 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent, bilaterally.

On private audiological evaluation in February 1998, 
audiometric studies showed that puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
12
0
2
4
LEFT
46
40
32
38

The average pure tone thresholds were 5 decibels in the right 
ear and 39 decibels in the left ear.  Speech recognition 
testing was not reported.  

In his September 2000 substantive appeal, the veteran 
reported that he experienced frustration and embarrassment 
due to his inability to understand his family during 
conversations, and because he had to increase the volume of 
his television to an annoying level in order to hear it.  He 
asserted that factors such as those should be considered in 
determining whether he is entitled to an increased rating for 
his hearing loss disability.  

On VA audiological evaluation in February 2001, audiometry 
revealed that puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
5
5
10
LEFT
25
20
20
30

The average pure tone thresholds for the 1000, 2000, 3000, 
and 4000 Hertz frequencies were 8 decibels in the right ear 
and 26 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent, bilaterally. 



Legal Criteria and Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

At the outset, it is noteworthy that the criteria for rating 
hearing loss disability were amended while this appeal was 
pending.  As a practical matter, the specific criteria for 
rating the level of hearing shown in the instant case 
underwent no significant change.  Consequently, to avoid 
confusion, the discussion will be in terms of the current 
rating provisions.  When findings on all audiometric studies 
since the veteran filed the application for a compensable 
rating are compared to Table VI of the rating schedule, the 
results are that he has level I hearing in each ear.  Such a 
level of hearing acuity warrants a noncompensable rating.  
See 38 C.F.R. § 4.85, Table VII, Code 6100.  No examination 
has shown an exceptional pattern of hearing (as specified in 
38 C.F.R. § 4.86 (2001)), so as to permit rating under 
alternate criteria.  Consequently, the schedular criteria do 
not allow for a compensable rating in this case.  The matter 
of an extraschedular rating under 38 C.F.R. § 3.321 has not 
been raised specifically.  The Board's review of the evidence 
did not disclose any evidence of factors such as frequent 
hospitalizations or marked interference of employment due to 
the hearing loss disability so as to lead to a conclusion 
that the matter of an extraschedular rating is raised by the 
record.

As noted above, rating hearing loss disability requires a 
mechanical application of audiometry findings to the 
schedular criteria, which here results in a noncompensable 
rating.  See Lendenmann v. Principi, 3 Vet. App. 345(1992).  
Accordingly, the claim must be denied.  


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

